Order entered September 18, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00784-CV

                        GALOVELHO, LLC, Appellant

                                       V.

                     GREG ABBOTT, ET AL., Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02595-2020

                                    ORDER

      Before the Court is appellant’s September 1, 2020 motion requesting this

Court to order the trial court to make findings of fact and conclusions of law. We

DENY the motion.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE